DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 10/28/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claims 3, 5-10 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Regarding claim 3 and similarly claim 13, the phrase “lowering a maximal cell delay in the worst-based mode of each cell in the selected path by a ratio” is vague and unclear. In the claim, it is unclear to the reader what “a ratio” is and comprises of, and how “a ratio” be determined. 
         Regarding claim 5, the phrase “determining whether the propagation delay of the selected path exceeds the timing requirement by a ratio” is vague and unclear. In the claim, it is unclear to the reader what “a ratio” is and comprise of, and how “a ratio” be determined, 
          Claims 6-10 are also rejected as they inherit the deficiencies in claim 5.

                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US. Pat. 10915685; hereinafter “Gupta”).
         Regarding claim 1, Gupta discloses a method for adjusting propagation delay of each path in an integrated circuit (static timing analysis of integrated circuits; see abstract), comprising:        determining, in a worst-based mode (a graph-based analysis GBA mode; see col. 3 lines 45-67 and col. 6 lines 53-67), whether a propagation delay of a selected path exceeds a timing requirement (determine a GBA slack associated with a timing path where the GBA slack is the difference between a GBA arrival time of the timing path and the required arrival time defined by the constraints on the circuit. The GBA slack of a timing path can indicate whether the timing path meets the arrival time constraints, where a negative GBA slack can indicate a violation of the required arrival time. See at least in col. 6 line 64 to col. 7 line 5);         determining, in a path-based mode (a path based analysis PBA mode; see col. 7 lines 6-29), whether the propagation delay of the selected path exceeds the timing requirement (determine the PBA slack of timing paths, where the PBA slack can be determined as a difference between the PAB delay of a timing path and the required arrival time for that timing path. A negative PBA slack can indicate that the timing path does not meet the required arrival time constraints for that timing path. See at least in col. 7 lines 23-29); and           when the selected path does not exceed the timing requirement in the path-based mode, lowering a cell delay in the worst-based mode of each cell in the selected path (the STA processor can utilize a prediction function to refine circuit stage credit values of circuit stages. The refined circuit stage credit values of the circuit stages can then be applied to the GBA delays of the circuit stages to adjust and reduce the GBA delay. The reduction in the GBA delay can result in an adjustment of the GBA slack of the timing paths. The adjustment of GBA slack can result in a change in designation of some timing paths from violating to non-violating. As a result, the total number of violating timing paths can be reduced, thereby reducing the number of paths for which actual PBA is to be determined. See at least in col. 15 lines 5-15).
         Regarding claims 2 and 12, Gupta discloses the method as defined in claim 1, wherein a cell delay of each cell in each path is obtained in a timing signoff to determine the propagation delay of each path in the integrated circuit in the path-based mode (PBA is generally carried out after the design has been optimized using GBA analysis or other approaches to finally sign-off the design. See col. 4 lines 8-13 and col. 7 lines 30-39), wherein a maximal cell delay and a minimal cell delay of each cell in each path are obtained from the timing signoff to determine the propagation delay of each path in the integrated circuit in the worst-based mode (see col. 5 lines 45-67 and  col. 6 line 64 to col. 7 line 5).
         Regarding claims 4 and 14, Gupta discloses the method as defined in claim 1, further comprising: when the propagation delay of the selected path does not exceed the timing requirement in the path-based mode, determining whether the propagation delay of another selected path from a pool exceeds the timing requirement in the path-based mode (see at least in col. 9 lines 5-60).
         Regarding claim 11, Gupta discloses a non-transitory computer readable medium storing program code for determining a propagation delay of each path in an integrated circuit, the program code comprising a set of instructions, stored on the computer readable medium, that when executed by a computer (1200 in Fig. 12; see at least in col. 19 lines 60 to col. 20 line 45), causes the computer to perform the following operations:          determining, in a worst-based mode (a graph-based analysis GBA mode; see col. 3 lines 45-67 and col. 6 lines 53-67), whether a propagation delay of a selected path exceeds a timing requirement (determine a GBA slack associated with a timing path where the GBA slack is the difference between a GBA arrival time of the timing path and the required arrival time defined by the constraints on the circuit. The GBA slack of a timing path can indicate whether the timing path meets the arrival time constraints, where a negative GBA slack can indicate a violation of the required arrival time. See at least in col. 6 line 64 to col. 7 line 5);           determining, in a path-based mode (a path based analysis PBA mode; see col. 7 lines 6-29), whether the propagation delay of a selected path exceeds the timing requirement (determine the PBA slack of timing paths, where the PBA slack can be determined as a difference between the PAB delay of a timing path and the required arrival time for that timing path. A negative PBA slack can indicate that the timing path does not meet the required arrival time constraints for that timing path. See at least in col. 7 lines 23-29); and           when the selected path does not exceed the timing requirement in the path-based mode, lowering a cell delay in the worst-based mode of each cell in the selected path (the STA processor can utilize a prediction function to refine circuit stage credit values of circuit stages. The refined circuit stage credit values of the circuit stages can then be applied to the GBA delays of the circuit stages to adjust and reduce the GBA delay. The reduction in the GBA delay can result in an adjustment of the GBA slack of the timing paths. The adjustment of GBA slack can result in a change in designation of some timing paths from violating to non-violating. As a result, the total number of violating timing paths can be reduced, thereby reducing the number of paths for which actual PBA is to be determined. See at least in col. 15 lines 5-15).


Allowable Subject Matter
7.     Claims 3, 5-10, and 13 are rejected under 112(b) but would be allowable if corrected to overcome the 112(b) rejection set forth above in this Office action.
          Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Comments
8.     The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 3, 5 and 13. Therefore, no prior art rejection for claims 3, 5 and 13 are presented in this action. However, Claims 3, 5-10 and 13 are rejected under 35 U.S.C 112(b).


Prior Art of Record
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Feng (U.S Pub. 20200026812) discloses a computer implemented method for reducing pessimism in graph-based static timing analysis, GBA, of integrated circuits (see specification for more details).              Verma (U.S Pub. 9875333) discloses a method for performing path based analysis on an electronic design (see specification for more details).
             Shyamsukha (U.S Pub. 20160070844) discloses a computer implemented method for selectively reducing pessimism in graph based analysis of integrated circuits. (see specification for more details).

Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
11/26/2022